Citation Nr: 0903077	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-
connected asbestosis effective June 8, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's September 2003 claim was denied in the 
September 2004 rating decision.  The veteran disagreed and 
perfected an appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The veteran is service-connected for asbestosis currently 
evaluated as noncompensably (0 percent) disabling effective 
June 9, 2001.  The veteran was provided a VA medical 
examination in July 2004 which included administration of 
pulmonary function tests (PFT) with results of forced vital 
capacity (FVC) 37.5 standard and 45.8 after bronchodilator, 
and diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO-SB) results of 48.6.  The 
veteran's service-connected disability was rated by the RO 
using the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6833 
[asbestosis].  As the veteran's representative stated in the 
January 2009 brief in support of the veteran's claim, 
Diagnostic Code 6833 provides for a 60 percent disability 
rating when the evidence establishes FVC of 50-to-64 percent 
predicted, or; DLCO (SB) of 40-to-55 percent, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.

In the January 2006 supplemental statement of the case, the 
RO determined that: 

While records show you have severe respiratory 
impairment, this impairment is shown to be 
associated with chronic obstructive disease and 
your long history of tobacco abuse.  There has been 
no objective medical evidence presented linking 
your current respiratory complaints to asbestos 
exposure or your asbestosis.

The Board has carefully reviewed the entire record.  The 
medical evidence does establish that the veteran has been 
diagnosed with chronic obstructive pulmonary disease (COPD), 
and reveals that the veteran is not service-connected for 
COPD.  The record also contains a January 2005 medical 
opinion which states that the veteran's COPD is related to 
smoking and not related to service-connected asbestosis.  
However, the Board has not found a medical opinion which 
addresses the degree, if any, to which COPD affects the 
veteran's performance on PFTs vis-à-vis the degree, if any, 
to which asbestosis affects the veteran's performance on 
PFTs.  

The Court of Appeals for Veterans Appeals (Court) has held 
that the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so. See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For that reason, the Board remands the 
claim for a medical opinion which describes, to the extent 
practicable, how much of the veteran's PFT values are 
attributable to non-service-connected COPD and how much of 
the values are attributable to service-connected asbestosis.

The Board also notes that the veteran has not received notice 
pursuant to the Court's holdings in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should provide such notice prior to 
readjudicating the claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should provide the veteran with 
written notice pursuant to Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  VBA should arrange for the veteran's 
claims folder to be reviewed by an 
appropriate medical practitioner who 
should provide an opinion whether and to 
the extent practicable, to what degree the 
veteran's non-service-connected COPD is 
reflected in PFT results, and an opinion 
whether and to the extent practicable, to 
what degree, the veteran's service-
connected asbestosis is reflected in PFT 
results.  If the examining medical 
practitioner determines that an 
examination of the veteran is necessary, 
VBA should provide for such an 
examination.  Any diagnostic tests deemed 
necessary should be conducted.  The 
examining medical practitioner shall 
provide an opinion in writing and clearly 
state the medical basis for the opinion 
reached.  Any such report and examination 
results shall be associated with the 
veteran's VA claims folder.

3.  After completion of the foregoing and 
completion of any further development 
deemed necessary, VBA shall readjudicate 
the veteran's claim for a compensable 
disability rating for asbestosis.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



